Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 16, 2020

                                       No. 04-19-00823-CV

                                       John (Jack) PALAU,
                                            Appellant

                                                v.

       ACT INVESTMENTS, INC.; Capacity Builders, Inc.; and Deborah Montgomery,
                                  Appellees

                   From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 19-144
                           Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice


    Appellant’s motion for an extension of time to file the motion for rehearing is
GRANTED. The motion is deemed timely filed.
       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

           It is so ORDERED on October 16, 2020.
                                                                   PER CURIAM




           ATTESTED TO: _____________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT